Citation Nr: 0602103	
Decision Date: 01/25/06    Archive Date: 01/31/06

DOCKET NO.  04-09 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling. 


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Rose, Counsel 




INTRODUCTION

The veteran served on active duty from May 1966 to January 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
located in Dallas, Texas.  In his substantive appeal, the 
veteran indicated that he wanted a Board hearing; however, 
the veteran withdrew his request for a hearing in a signed 
statement dated in May 2004. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, this claim requires additional development.  A 
lay witness statement from T. L. dated in February 2004 
revealed that the veteran was recently attending both group 
sessions and one on one sessions for his PTSD at a VA 
facility in Dallas.  In addition, a July 2004 VA examination 
report noted that the veteran had one on one sessions with a 
treating physician for his PTSD as recent as four months 
prior to the VA examination.  There was also a reference to 
the veteran attending group sessions.  The examiner indicated 
that such sessions were performed at the same hospital where 
the VA examination was taking place.  However, the claims 
file did not include any VA counseling reports during the 
claims period, or for any time after 2001.  

Although the July 2004 VA examiner indicated that the veteran 
discontinued attending both the group sessions and one on one 
sessions, these records may be pertinent to the claim and 
therefore, VA has a duty to assist the veteran in obtaining 
and incorporating these records into the claims file before 
the Board may adjudicate the claim on the merits.  38 C.F.R. 
§ 3.159(c) (2).  If the records are not available, 
documentation should be noted in the claims file.   

Furthermore, evidence of record indicates that the veteran is 
receiving vocational rehabilitation assistance under Chapter 
31 for his college attendance.  However, the veteran's 
Chapter 31 file including the vocational rehabilitation 
counselor's assessment are not of record. 

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  All VA treatment records involving 
PTSD, particularly group sessions and 
individual therapy sessions from VAMC 
Dallas, Texas should be obtained and 
associated with the claims file.  If the 
records are not available, documentation 
should be noted in the claims file.

2.  Obtain the veteran's Chapter 31 
vocational rehabilitation file including 
the counselor's assessment and associate 
it with the claims file.

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC/RO 
should review the claims file and re-
adjudicate the veteran's increased 
evaluation claim for PTSD.  If the 
benefit sought on appeal remains denied, 
the veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


